department of the treasury internal_revenue_service washington d c tax exempt and cover os aug sef t ’ ep r b t uil numbers and legend plan x system y tier tier state m board n statute o statute p rules and regulations dear this is in response to a request for rulings submitted on your behalf by your authorized representative dated date as supplemented by correspondence dated date date date date date and date regarding rulings under the sec_402 sec_72 and sec_415 of the internal_revenue_code the code following facts and representations were submitted in connection with this request state m maintains plan x a money_purchase_pension_plan and system y a multiple-employer plan for police officers and firefighters throughout state m system y’is comprised of the following tier a defined benefit tier tier which contains both a defined_benefit_plan component db component and a money_purchase_pension_plan component mp component’ and a retiree medical benefits account under code sec_401 h account was originally established in received a favorable determination_letter tier dated date and was recently amended to include tier and the h plan x and system y are intended to be governmental plans under account sec_414 and qualified under sec_401 system y received a favorable determination_letter on date and plan x received a favorable determination_letter on date the effective date for system y is date but the adoption dates will vary with respect to each employer board n administers plan x and system y in in order to provide fire and police employees and their employers with retirement benefit alternatives including a more economical defined benefit option state m amended statute p to permit an employer that has established a local money_purchase_pension_plan local mp plan pursuant to statute o or statute p or an employer that participates in plan x to apply to cover its employees under either tier or tier of system y based on the authority delegated by state m under statute p board n developed a plan document for system y which includes certain rules and regulations the rules and sec_1 ee of the rules and regulations generally defines regulations a member under system y to mean a salaried employee of a municipality fire protection district fire authority or county improvement district sec_1 s of the rules and regulations defines employer to have the meaning set forth in statute p and statute p defines employer to mean a municipality in state m offering police or fire protection service employing one or more members and any special district fire authority or county improvement district in state m offering fire protection service employing one or more members of system y provide for employer and member contributions both tier and tier board n prepared two model resolutions for purposes of electing coverage under tier or tier of system y resolutions an employer with either a local mp plan or an employer that participates in plan x must adopt a resolution and file the resolution and an application application with board n an employer's members must also approve participation in system y by a percent vote existing members in a local mp plan or plan x have three options for participation in system y they can elect to participate in tier if permitted by the employer in both the db and dc components of tier or in only the mp component of tier members hired after the effective date of employer participation in system y are limited to the employer's selection of tier or the db and or mp component of tier an existing member's election to participate in one of the tiers of system y is irrevocable and must be made prior to the employer's effective date of if no election is made a member is deemed to have participation in system y elected to participate only in the mp component of tier an employer who is permitted by board n to participate in system y is not permitted to opt_out of system y or either tier at a later date for employers that maintain a local mp plan the resolution for electing coverage under system y must contain the following a request for the effective date of coverage a statement as to whether the employer will offer members hired before the effective date the option of participating in tier the employer's election to cover members hired after the effective date under tier or tier the employer’s choice of coverage of clerical and personnel support as well as part-time employees its choice of a vesting schedule for employer contributions a statement of whether the employer intends to transfer account balances of active inactive and retired members in the local mp plan to the mp component of tier vesting records and an acknowledgement that coverage under system y is irrevocable an employer who administers a local mp plan must certify in its application that such plan is qualified under code sec_401 a the employer has frozen or completely or partially terminated the local mp plan any termination does not adversely affect the qualified status of the local mp plan if the local mp plan is terminated the benefits accrued to the date of termination are nonforfeitable all active participants of the local mp plan will become members of system y as of the effective date and no reduction in account balances will be incurred as a result of the transfer an employer will certify that a local mp plan is qualified pursuant to above by submitting a copy of its determination_letter from the service or an opinion of counsel if an employer partly or completely terminates its local mp plan all assets of the members who will participate in system y must be transferred if it freezes its local mp plan no transfer of assets will be made however members may subsequently elect to transfer all or a portion of their assets from the local mp plan to system y if permitted under the terms of the local mp plan employers that participate in plan x must include similar information in their resolutions and applications except that these employers must terminate participation in plan x and all assets of affected members are automatically transferred to system y assets transferred from the local mp plans or plan x ‘may be transferred to the mp component of tier or used to purchase past service credits under tier or the db component of tier based on the above facts and representations you request the following rulings that the trustee to trustee transfer of assets from a member's local mp plan or plan x to system y shall not be deemed to be an actual distribution to the member of the amounts transferred and as a result shall not be subject_to taxation at the time of the transfer under code sec_402 and sec_72 except as provided below amounts transferred from a member's local mp plan or plan x including picked up contributions shall retain their federal_income_tax status as employer and employee contributions for purposes of recovery_of investment_in_the_contract and rollovers transferred any_tax basis will be allocated pro_rata between amounts transferred and amounts not transferred if partial account balances are the amounts transferred from a member's predecessor local mp plan or plan x shall not be treated for purposes of the limits on benefits_and_contributions under code sec_415 or sec_415 either as part of the annual benefits accrued or as annual_additions for the year of the transfer and further shail not be treated as employee contributions made to purchase permissive_service_credit that are subject_to the requirements and limitations of sec_415 regarding ruling_request code sec_402 provides that the amount actually distributed to a distributee by an employee's trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 under code sec_72 certain early distributions from a qualified_plan are subject_to an additional income_tax equal to ten percent of the amount includible in gross_income revrul_67_213 1967_2_cb_149 provides that if a participant elects to have his entire_interest in a qualified_plan transferred from the trust forming part of that plan to the trust forming part of another qualified_plan without being made available to the participant no taxable_income will be recognized by reason of such transfer you represent that plan x and system y are qualified_plans under code sec_401 each employer to be covered under system y must certify that its local mp plan is also a qualified_plan sec_402 and sec_72 apply to distributions in this case assets will automatically be transferred from plan x or an employer who maintains a local mp plan will elect to transfer all of the assets of members who will participate in system y if the employer does not elect a transfer members may elect that all or a portion of their account balances be because assets will be transferred directly from one transferred to system y qualified_plan a local mp plan or plan x to another qualified_plan system y they are not includible in the members’ gross_income by reason of such transfer under sec_402 and sec_72 request that the trustee to trustee transfer of assets from a local mp plan or plan x to system y is not an actual distribution to the member of the amounts transferred and consequently will not be subject_to taxation at the time of transfer under sec_402 and sec_72 accordingly we conclude with respect to ruling regarding ruling_request code sec_72 defines the term investment_in_the_contract as of any date as the aggregate amount of premiums or other consideration paid for the contract before such date minus the aggregate amount received under the contract before such date to the extent that such amount was excludable from gross_income under current or prior income_tax laws if the employer does not elect a transfer a member plan x and the local mp plans provided for after-tax employee contributions and pick-up contributions as indicated above an employer that participates in plan x must transfer all assets in electing coverage under system y an employer with a local mp plan may adopt a resolution electing to transfer all or none of the assets to system y may elect to transfer all or a portion of his or her account balance from the local mp plan to system y members’ account balances will be transferred either to purchase past_service_credit under tier or the db component of tier or to the mp component of tier thus we conclude with respect to ruling_request that to the extent entire account balances are transferred the transferred amounts including picked-up contributions will retain their federal_income_tax status as employee and employer contributions for purposes of recovery_of investment_in_the_contract and rollovers however with respect to partial transfers a member’s investment_in_the_contract will be allocated pro_rata between amounts transferred and amounts that remain in the local mp plan with respect to ruling_request code sec_415 limits the amount of annual benefits provided under a qualified defined_benefit_plan and sec_415 limits the amount of annual contributions and other additions to a participant’s account in a defined_contribution_plan_code sec_415 generally provides that if an employee makes one or more contributions to a defined benefit governmental_plan within the meaning of sec_414 to purchase permissive_service_credit under such plan then the requirements of sec_415 shall be treated as met only if the limit in either sec_415 or sec_415 is met sec_1 b iv of the federal_income_tax regulations the regulations provides that when there is a transfer of assets and liabilities from one qualified_plan to another the annual_benefit attributable to the assets transferred does not have to be taken into account by the transferee_plan in applying the limitations of code sec_415 sec_1 b iv of the regulations provides that the transfer of funds from one qualified_plan to another will not be considered an annual_addition for the limitation_year in which the transfer occurs as indicated above code sec_415 applies to contributions not transfers the regulations under sec_415 provide that trustee-to-trustee transfers are not included as annual_additions or as part of a participant's accrued annual_benefit thus we conclude with respect to ruling_request that the amounts transferred from a local mp plan or plan x to system y are neither treated as contributions or benefits subject_to the limit in sec_415 or sec_415 nor subject_to the requirements and limitations of sec_415 in the limitation_year of the transfer rulings through are based on statutes o and p in effect on date the rules and regulations as amended and proposed to be amended in connection with system y’s date determination_letter excluding any cross-references to statutes o and p to the extent they were amended after date and the facts and representations as described in this letter the above rulings assume that system y plan x and the local mp plans are governmental plans within the meaning of code sec_414 and that such plans are qualified under sec_401 a at all relevant times no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other sections of the code that may be applicable thereto the above rulings are directed only to the taxpayer that requested them sec_6110 provides that they may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office should you have any questions or concerns please contact sincerely yours culler a werkins carlton a watkins manager employee_plans technical group enclosures copy of deleted ruling notice
